20-01010-jlg   Doc 13-15   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 15
                                     Pg 1 of 4



                                 EXHIBIT 15
20-01010-jlg   Doc 13-15   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 15
                                     Pg 2 of 4
 20-01010-jlg         Doc 13-15         Filed 06/25/20 Entered 06/25/20 23:33:41                        Exhibit 15
                                                  Pg 3 of 4

>> John,
>>
>> During the course of both our conference call with Justice Jaffe on Thursday afternoon and my call with you on
Friday, you left me with the impression that Sagi and the Sagi Trust intend to seek some sort of a judicial review of
the Trumps’ settlement with Orly, and that you may well question the fairness of that settlement as it affects claims
that the Orly Trust purportedly has relating to the so called “Orly Trust Shares.” Similarly, in papers you filed with
Justice Jaffe on Wednesday, you object to our settlement because, as stated in paragraph 4 of Nicholas Schretzman’s
affidavit, it “purports to dismiss claims brought on behalf of the [Orly] Trust, and give away its claim to title to the
Trust’s central asset – its claim to 1,102.80 shares of Trans-Resources, Inc. (the “TRI Shares”) – without any
consideration to the Orly Trust.” Mr. Schretzman goes on to make clear in paragraph 5 that his objection is being
registered on behalf of the Sagi Trust, as the Orly Trust’s remainderman beneficiary. Again in paragraph 14, Mr.
Schretzman refers to the so called “Orly Trust Shares” as the Orly Trust’s “central asset.” You made similar
comments in the call with Justice Jaffe.
>>
>> Please believe me that my clients fervently hope that Sagi and his family find a peaceful resolution to their
differences. But as we have maintained throughout this lengthy battle, the fight between Sagi and his family is not
our fight, and we take no position in that dispute. Notwithstanding our strict neutrality in a war that is not our war,
however, you and Sagi cannot expect us to sit by while you interfere with and attempt to disrupt the Settlement
Agreement we have reached with Arie and Orly on grounds that are diametrically opposed to positions that Sagi has
taken in court and the contractual obligations of TPR, Sagi and the Sagi Trust.
>>
>> Sagi, as President of TPR, negotiated the terms of the sale of the so called “Orly Trust Shares” and then signed
the agreement and later the stock powers transferring those shares to our clients. He repeatedly acknowledged on
the record that the consideration received for those shares was fair and reasonable. On August 27, 2008, almost a
week after Sagi on behalf of TPR agreed to sell the Orly Trust Shares, he represented in writing that “TPR and Sagi
Genger have concluded that the Purchase Price for the Common Stock provided in the Purchase Agreement, and all
other terms and conditions specified in the Agreements [which, as defined in that letter, included the so called
‘Letter Agreement’ by which the Orly Trust Shares were to be sold], were fair, reasonable and acceptable to each of
Seller, TPR and Sagi Genger.”
>>
>> In addition, please remind your client that, when Sagi came to us complaining that the $1.5 million of sale
proceeds we had agreed would be free of the escrow was now being tied up by the courts, on October 3, 2011 we
agreed to make a loan to TPR, which loan has since been extended. Section 2.08 of the Loan Agreement relates to
the Letter Agreement by which the Orly Trust Shares were to be sold. In Section 2.08 the parties acknowledge that
the purchase of those shares “have been consummated in accordance with the Letter Agreement” and that “the
closing of such transactions occurred on February 2, 2011 and are binding and effective against Borrower and
Lenders.” Sagi should also be reminded that both he and Dalia (on behalf of the Orly Trust, through its counsel Bob
Meister) strongly urged my clients to consummate the purchase of the Orly Trust Shares in February 2011. My
clients had little reason to do so as they were content to wait out judicial determinations rather than commit to the
purchase at a time when questions concerning the future of the business remained unanswered and they had an open
date option to complete the purchase.
>>
>> All of these representations, statements and actions are fundamentally inconsistent with the proposition that the
Orly Trust had or has any “claim to 1,102.80 shares of Trans-Resources, Inc.”, or that such shares can in any manner
be considered the Trust’s “central asset.”   Your arguments before Justice Jaffe in opposition to our settlement with
Arie and Orly are in direct violation of contractual commitments of TPR, the Sagi Trust and Sagi, and are contrary
to Sagi’s repeated representations to our client and the courts regarding the effective and appropriate disposition of
the Orly Trust Shares on fair, reasonable and acceptable terms. Section 7.09 of the Loan Agreement contains an
indemnification from Sagi personally, whereby he agrees to indemnify the Lender and its Affiliates (very broadly
defined) for any costs and losses by reason of or resulting from the taking of any action “at the direction of, or
directly or indirectly consented to by, Sagi Genger or The Sagi Genger Trust, that is contrary to, or inconsistent with
any covenant or agreement contained in Sections 2.08 or 2.09 of this Agreement.”    Section 7.10 of the Loan
Agreement contains Sagi’s personal guaranty to pay all Damages arising under or in connection with that indemnity.
>>
>> John, please know that the Trumps harbor no ill will of any kind toward Sagi. They have dealt fairly and
honestly with him throughout the five years they have known him. Nothing evidences this more than their
willingness to date to not call their loan, even though Sagi and TPR violated one of its fundamental covenants when
 20-01010-jlg         Doc 13-15         Filed 06/25/20 Entered 06/25/20 23:33:41                        Exhibit 15
                                                  Pg 4 of 4

they assigned rights to the Trump’s collateral (the escrowed funds) to the Orly Trust (see Paragraph 5.07). While
the Trumps continue to hope that Sagi will find a basis on which to settle his differences with Arie and Orly, we
cannot allow our own settlement with Arie and Orly to be held hostage to those differences. If, as you state, your
true concern is what happens to the escrowed sale proceeds, I can assure you that Skadden will not release those
proceeds other than in accordance with the terms of the Escrow Agreement. Accordingly, I urge you to advise Sagi
immediately to stop suggesting, in any forum and in any manner whatsoever, that the Orly Trust has any rights
whatsoever to TRI shares, and to withdraw his objections and those of his Trust to our settlement of claims brought
against the Trump Group by Arie and Orly in Justice Jaffe’s court.
>>
>> Tom
>>
>>
>> ------------------------------------------------------------------------------
****************************************************
>>
>> To ensure compliance with Treasury Department regulations, we advise you that, unless otherwise expressly
indicated, any federal tax advice contained in this message was not intended or written to be used, and cannot be
used, for the purpose of (i) avoiding tax-related penalties under the Internal Revenue Code or applicable state or
local tax law provisions or (ii) promoting, marketing or recommending to another party any tax-related matters
addressed herein.
>> ****************************************************
>> ****************************************************
>>
>> This email (and any attachments thereto) is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this email, you are
hereby notified that any dissemination, distribution or copying of this email (and any attachments thereto) is strictly
prohibited. If you receive this email in error please immediately notify me at (212) 735-3000 and permanently delete
the original email (and any copy of any email) and any printout thereof.
>>
>> Further information about the firm, a list of the Partners and their professional qualifications will be provided
upon request.
>> ****************************************************
>> ==============================================================================
